DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Amendments
Claims 1-25 are pending and have been considered. Claims 1, 5-6, 12-13, 17-20, and 24-25 have been amended.

Specification
The disclosure is objected to because of the following informalities: On p. 7, line 27, it is unclear whether the second recitation of “mantissa” should read “exponent”. On p. 9, at line 1, it is unclear whether “the tensor 200” should instead read “the tensor 300”.  Appropriate correction is required.

Claim Objections
Claims 4, 11, 18, and 20-24 are objected to because of the following informalities: 
In each of claims 4 and 18, the final line should recite: “the neural network training tensor.”

In each of claims 20-24, line 1 contains an extra comma between “computer-readable” and “storage medium”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, filed 06/08/2018, the indentation of lines 9-10 and 15-16 indicates that the five bits for the five-bit shared exponent are different from the 16 bits for the 16-bit floating point value. Page 7, lines 28-29 support this interpretation. However, in claim 1, filed 10/22/2021, the indentation of lines 9-16 changes the meaning of claim, wherein it recites that five bits from the 16-bit floating point value are used to store the shared exponent. The specification and drawings lack support for claim 1 as filed. Therefore, claim 1 constitutes new matter and is rejected under 35 U.S.C. 112(a). See MPEP 608.04.
Claims 6, 13, and 20 are rejected for the reasons set forth in the rejection of claim 1. 
	Claims 2-5; 7-12; 14-19; and 21-24 are rejected for failing to cure the deficiencies of claims 1, 6, 13, and 20, respectively, upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 13-16, it is unclear whether “a second plurality of bits that form an exponent” is the same or different from “a five-bit shared exponent”. For purposes of examination, Examiner interprets them as being different exponents. 
In claim 1, in lines 3-4 from the end, it is unclear whether “the exponent portion of the respective 16-bit floating point number” is the same or different from “the shared exponent”. For purposes of examination, Examiner interprets them to be the same number.
Claims 6, 13, 20, and 25 are rejected for the reasons set forth in the rejection of claim 1. 
	Claims 2-5; 7-12; 14-19; and 21-24 are rejected for failing to cure the deficiencies of claims 1, 6, 13, and 20, respectively, upon which they depend.

	Claim 2 is indefinite because the total number of bits adds to 17. The claim recites the one-bit switch inherited from claim 1, a ten bit mantissa, a five bit exponent, and a one-bit sign. 
	Claims 7, 14, and 21 are rejected for the reasons set forth in the rejection of claim 2.

Claim 3 is indefinite because the limitation “a number of bits” recited in each of the last two lines is unclear for the following reasons: (a) It is unclear if there is one number for both the mantissa and the exponent or if there is a first number the mantissa and a second number for the exponent. (b) It is unclear if “a number of bits” in line 2 from the end is the same or different from “the first plurality of 
Claim 4 is rejected for failing to cure the deficiencies of claim 3 upon which it depends. 

Claims 21-22 and 24 are indefinite because lines 2-3 in each claim recites “generate neural network training tensor” and line 5 in each claim recites “generate a neural network training tensor” (emphasis added). In each claim, it is unclear whether both of the neural network training tensors are the same or different from each other, and whether they are the same or different from “a neural network training tensor” as recited in claim 20, line 4. For purposes of examination, Examiner interprets the tensors recited by each claim as being one and the same.
Claim 22 is rejected for the reasons set forth in the 112(b) rejection of claim 3 above. 

Claim 23 is indefinite because the limitation “a number of bits to represent the variable bit-length mantissa and the variable bit-length exponent” as recited in each of lines 2-3 and in lines 5-6 is unclear for the following reasons: (a) It is unclear if there is a single number representing both mantissa and the exponent or if there is a first number for the mantissa and a second number for the exponent. (b) It is unclear if these number(s) are the same or different from the number(s) recited in the last 2 lines of claim 22. (c) It is unclear if “a number of bits” in lines 2-3 refers to the same “a number of bits” in line 5. For purposes of examination, Examiner interprets this claim 23 limitation to mean there is a first number for the mantissa corresponding to line 2 from the end of claim 22 and a second number for the exponent corresponding to the last line of claim 22.

Claim 25 in lines 10-11, it is unclear what “exponent portion” means. The second plurality of bits merely correspond to an exponent value, but it does not necessarily represent an exponent. Also, it is unclear how the exponent portion, if it comprises bits, could combine with a register in lines 10-11. Bits and registers are different units. For purposes of examination, Examiner interprets “an exponent portion” to mean “a second plurality of bits”. Examiner interprets lines 10-11 to mean the second plurality of bits combines with bits in the shared exponent register. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIMS 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation: 
generate a… training tensor that includes: 
a plurality of 16-bit floating point values, each of the plurality of 16-bit floating point values including: 
a first plurality of bits that form a mantissa of the respective floating point number; and 15a second plurality of bits that form an exponent of the respective floating point number; 
a five-bit shared exponent common to each of the 16-bit floating point values included in the…training tensor

predict an overflow or overflow condition in one or more of the 16-bit floating point values.
These limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper, but for the recitation of processor circuitry. The limitation “generate a… training tensor” is interpreted as generating a tensor such as a vector. The generate limitation can be performed by hand by writing a tensor of 16-bit floating point values on paper. The limitation “selectively combine” is interpreted as choosing to combine, based on the one-bit switch, the exponent portion of the respective 16-bit floating point number with the shared exponent. Generating a tensor of floating-point values is also a mathematical computation. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry; 
a communications interface coupled to the processor circuitry, the communications interface coupleable to a neural network; and 
a storage device coupled to the processor circuitry, 
machine readable instructions 
The neural network, processor circuitry, communications interface, storage device, and machine readable instructions are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network, processor circuitry, communications interface, storage device, and machine readable instructions are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the “generate” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1. The claim also recites the limitations: 
	wherein each of the plurality of 16-bit floating point values included in the neural network training tensor comprises: a variable bit-length mantissa provided by the first plurality of bits; a variable bit-length exponent provided by the second plurality of bits; a one-bit sign;
select, based on one or more… parameters: a number of bits to represent the variable bit-length mantissa; and a number of bits to represent the variable bit-length exponent. 
The limitation describing the training tensor further limits the “generate” abstract idea of claim 1. The “select” limitation is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper but for the recitation of “processor circuitry”. If necessary, “Based on one or more parameters” can be achieved by referencing a table of values. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network, instructions, and processor circuitry. These elements are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network, instructions, and processor circuitry are generally 

CLAIM 4 incorporates the rejection of claim 3.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 3 and further limits the “generate” abstract idea of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network and [neural] network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 1 and further limits the “generate” abstract idea of claim 1. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 6 
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation: 
generating… a… training tensor that includes: a plurality of 16-bit floating point values, each of the 16-bit floating point values including: a first plurality of bits that form a mantissa of the respective floating point number; and a second plurality of bits that form an exponent of the respective floating point 25number; a five-bit shared exponent common to each of the 16-bit floating point values included in the training tensor
a one-bit switch to selectively combine the exponent portion of the respective 16-bit floating point number with the shared exponent
predicting… an overflow or underflow condition in one or more of the 16-bit floating point values

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
a neural network
processor circuitry
providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input 
The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f).
The additional element of “providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input” is mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The additional element “providing at least one of the plurality of 16-bit floating point values included in the training tensor as an input” is well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation:
selecting… based on one or more… parameters: a first number of bits to represent the variable bit-length mantissa; and a second number of bits to represent the variable bit-length exponent. 
But for the processor circuitry, selecting a number of bits is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6. The claim also recites the limitation
detecting… a trend in one or more of the plurality of 16-bit floating point values included in the training tensor, the detected trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
But for the processor circuitry, this limitation is a mental process of observing an underflow or overflow condition, which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 9.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 9. The claim also recites:
selecting a first number of bits included in the first plurality of bits and a second number of bits included in the second plurality of bits responsive to
detecting a trend indicative of at least one of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
But for the processor circuitry, selecting a number of bits and detecting a trend are mental processes which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network and processor circuitry. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and processor circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 6.
Step 1: The claim is a method, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 6 and further limits the “generating” abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The claim includes the following additional elements: neural network. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIMS 13-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13-16 and 18-19 are systems, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as method claims 6-9 and 11-12, respectively. Therefore, claims 13-16 and 18-19 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 6-9 and 11-12, respectively.

CLAIM 17 incorporates the rejection of claim 16
Step 1: The claim is a system, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 16. The claim recites the following limitations:
means for detecting a trend in one or more of the plurality of 16-bit floating point values included in the… training tensor, the detected trend indicative of at least one of: a potential underflow condition or a potential overflow condition in one or more of the 16-bit floating point values included in the… training tensor.
This limitation is a mental process which can reasonably be performed in one’s mind, with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: neural network. A neural network is generally linking the  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A neural network is generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). The claim is not patent eligible.

CLAIMS 20-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 20-24 are products, one of the four statutory categories of eligible subject matter. These claims recite the same judicial exceptions and additional elements as system claims 1-3 and 5, respectively. Therefore, claims 20-22 and 24 are rejected for reasons set forth in the 35 U.S.C. 101 rejections of claims 1-3 and 5, respectively.
CLAIM 23 incorporates the rejection of claim 20.
Step 1: The claim is a product, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim incorporates the abstract ideas from claim 20. The claim recites the following limitations:
select a number of bits to represent the variable bit-length mantissa and the variable bit-length exponent based on one or more of: an underflow condition or an overflow condition in one or more of the 16-bit floating point values included in the… training tensor. 

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional element: 
non-transitory, computer-readable, storage medium
machine readable instructions
processor circuitry
neural network
All of these addition elements are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Non-transitory, computer-readable, storage medium, machine readable instructions, processor circuitry, and a neural network are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 25
Step 1: The claim is a product, one of the four statutory categories of eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitation:
implement a tensor data storage structure, comprising: a plurality of 16-bit floating point registers, each of the plurality of 16-bit floating point registers including: a first plurality of bits corresponding to a mantissa value; a second plurality of bits corresponding to an exponent value; and a sign bit; a shared exponent register, the shared exponent register associated with each respective one of the plurality of 16-bit floating point registers
a one-bit switch to selectively combine the exponent portion of each respective one of the second plurality of bits with the shared exponent register
predict an overflow or underflow condition in one or more of the 16-bit floating point values.
These limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper, but for the recitation of processor circuitry. The limitation “implement a tensor data storage structure” is interpreted as generating a tensor data storage structure drawn by hand with pencil and paper with a plurality of registers. Implementing a floating-point value is also a mathematical computation. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim includes the following additional elements:
Processor circuitry
Predictive circuitry
Processor circuitry and predictive circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Processor circuitry and predictive circuitry are generally linking the abstract idea to the technological environment of machine learning, as discussed in MPEP 2106.04(h). Processor circuitry amounts to no more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record. Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 6, 13, 20, and 25.
	The closest prior art of record is Burger et al. (US 20190340492 A1), hereinafter Burger I, Ide et al. (“A 320-MFLOPS CMOS Floating-point Processing Unit for Superscalar Processors”), and Burger et al. (US 10768936 B2), hereinafter Burger II.

	Burger I, at ¶ [0100], first sentence teaches: generate a neural network training tensor that includes:
	Burger I, by all of ¶ [0066] teaches: a plurality of 16-bit floating point values, each of the plurality of 16-bit floating point values including: 
a first plurality of bits that form a mantissa of the respective floating point number; … 
a five-bit shared exponent common to each of the 16-bit floating point values included in the neural network training tensor; and
… one or more of the 16-bit floating point values
Ide, p. 358, col. 2, all of ¶ 1 teaches: predict an overflow or underflow condition 
Burger II, C. 31, L. 42-50 and 53-57 teaches: a one-bit switch to selectively combine

	The features of a five-bit shared exponent common to each of the 16-bit floating point values included in the neural network training tensor; and selectively combine the exponent portion of the respective 16-bit floating point number with the shared exponent, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Response to Arguments
Examiner herein responds to the remarks and claim amendments filed 10/22/2021.
Claim Rejections under 35 U.S.C. 101 (Remarks p. 13): Eligibility under 35 USC 101 is determined by the flowchart from MPEP 2106, subsection III. In Step 2A Prong 1, the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see MPEP 2106.04(a)(2), subsection III, third paragraph). Floating point representation is a mathematical calculation. Since a solution to a mathematical calculation is still a mathematical calculation, the claim recites an abstract idea. The rejections are maintained.

Claim Rejections under 35 U.S.C. 103 (Remarks pp. 13-17): Applicant’s arguments regarding the rejections of claims 1, 6, 13, 20, and 25 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127